IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 30 WM 2016
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
WILLIAM RAMSEY,                             :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.